Exhibit 10.30

 

FORBEARANCE AGREEMENT

 

This Forbearance Agreement (“Agreement”) is entered into as of the 14th day of
July, 2003, by and among Amerivision Communications, Inc., an Oklahoma
corporation (“Borrower”); and Continental Business Credit (“Continental”);
Textron Financial Corporation (“Textron”); Republic Financial Corporation, a
Colorado corporation and LINC Credit, L.L.C. (hereafter Republic and LINC are
collectively referred to as “LINC” or “Agent”), a Delaware limited liability
company and successor-in-interest to Coast Business Credit (“Coast”), a division
of Southern Pacific Bank (“SPB”), a California corporation (Continental,
Textron, and LINC are, together, the “Lenders”).

 

A. Borrower is indebted to Lenders, as evidenced by (i) that Loan and Security
Agreement, and (ii) that Schedule to Loan and Security Agreement, both dated
February 4, 1999, and as amended from time to time, executed by Borrower in
favor of Coast and the various other parties thereto.

 

B. The loan documents described in the foregoing Recital, together with any
documents executed pursuant thereto or hereto, are referred to collectively as
the “Loan Documents”; the credit facility and related obligation(s) described in
the Loan Documents are referred to collectively as the “Loan”.

 

C. The Federal Deposit Insurance Corporation was appointed receiver of SPB on or
about February 7, 2003. On or about May 13, 2003, Coast’s position in the Loan
was sold to LINC.

 

D. The Loan matured by its terms on May 31, 2003 (the “Maturity Date”), and all
outstanding principal and accrued and unpaid interest and expenses thereunder
(the “Obligations”) are currently due and payable in full. Under the terms of
the Loan Documents, Lenders are presently entitled to exercise any or all of the
rights and remedies provided in the Loan Documents, including without
limitation, demanding payment of all Obligations, refusing to provide additional
financial accommodations to the Borrower and/or enforcement of the Lenders’
liens on and security interest in the Collateral.

 

E. Borrower has requested that Lenders conditionally and temporarily forbear in
the exercise of remedies on certain terms and conditions. Borrower has brought a
lawsuit against Lenders in the Oklahoma County District Court, case number
CJ-2003-5886, State of Oklahoma, in which it seeks legal and equitable relief
against the Lenders for various alleged unlawful and unauthorized acts against
the Borrower and its interests and the interests of others, as outlined the
Borrower’s Verified Petition. Lenders, while denying the jurisdiction and venue
of the Oklahoma County District Court, deny the allegations of the Borrower and
deny that Borrower is entitled to the requested relief.

 

1

--------------------------------------------------------------------------------


 

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1.            Definitions. Unless otherwise defined herein, capitalized terms
used herein that are defined in the Loan Documents are used herein as therein
defined.

 

“Affiliate” means, with respect to any Person, another Person who (i) owns an
equity interest in the first Person, of any degree, (ii) is owned, as to equity
interest, by the first Person, in any degree, (iii) Controls the first Person,
(iv) is Controlled by the first Person, or (v) is Controlled by a Person who
also Controls the first Person.

 

“Claims” means any and all accounts, covenants, agreements, obligations, claims,
debts, liabilities, offsets, demands, costs, expenses, actions or causes of
action of every nature, character and description, whether arising at law or
equity or under statute, regulation or otherwise, and whether liquidated or
unliquidated, contingent or noncontingent, known or unknown, suspected or
unsuspected, including without limitation, the claims asserted by Borrower in
the Lawsuit.

 

“Control” means the ability to substantially direct the policies of a Person,
whether directly or indirectly, and whether such influence exists by right or by
economic compulsion.

 

“Forbearance Period” means the period commencing on the date hereof and
terminating on the earlier of (i) September 30, 2003, unless extended pursuant
to the terms of paragraph 8 of this Agreement; or (ii) the occurrence of a
Termination Event.

 

“Lawsuit” means the case filed by Borrower in the District Court of Oklahoma
County, Oklahoma, styled Amerivision Communications, Inc. v. LINC Credit,
L.L.C., et al., Case No. CJ-2003-5886.

 

“Lender Parties” means Lenders, their participants, predecessors, successors and
assigns and their present and previous agents, attorneys, representatives,
Affiliates, officers, directors, and each of them.

 

“Permitted Event of Default” means the present Event of Default arising under
the Loan Documents from Borrower’s failure to make payment when due under the
Loan Documents.

 

“Person” means any natural person and any legal entity with the ability to enter
into contracts.

 

“Termination Event” means the occurrence of any one or more of: (i) the breach
of any warranty or representation made to Lenders under this Agreement, (ii) the
failure of Borrower to comply strictly with all covenants and obligations under
this Agreement, (iii) the existence of any Event of Default under the Loan
Documents (other than the Permitted Event of Default), and (iv) Borrower’s
direct collection of or redirection of any payment due to Borrower by a third
party (unless such payment is immediately delivered to Lenders and Borrower
provides the third party

 

2

--------------------------------------------------------------------------------


 

immediate notice to forward all future payments to the Collection Account (as
defined herein)); provided, however, Termination Event shall not include
Borrower’s default under Sections 10.1(r), (s), (t) or (u) of the Loan and
Security Agreement dated February 4, 1999.

 

2. Borrower’s Affirmation of Loan. Borrower acknowledges, warrants and
represents that (i) pursuant to the Loan Documents, its obligations to repay the
Loan are absolute and unconditional, and there exists no right of deduction,
setoff, recoupment, counterclaim or defense of any nature whatsoever to payment
of the Loan that has not been released herein, (ii) the Loan has matured and
that Lenders have been under no obligation to fund advances under the Loan
Documents since the Maturity Date, (iii) the Loan Documents are valid and
enforceable against Borrower in accordance with their terms and grant Lenders
valid and perfected security interests in the collateral described therein (the
“Collateral”), with the priority required by the Loan Documents, and (iv) the
amount outstanding under the Loan, including principal and interest but
excluding expenses, as of July 7, 2003, totaled approximately $12,073,683.77.
Without limiting the foregoing, Borrower specifically agrees that the Lockbox
Agreement dated February 4, 1999, among Borrower, Coast and Bank of Oklahoma,
N.A. remains in full force and effect, that Borrower will continue to
immediately deposit all cash, checks, drafts or other orders for payment of
money relating to or constituting payments made in respect of any and all
Collateral in deposit account number 208319181 (“Deposit Account”), and that
Borrower will instruct its customers to continue to send payments directly to
the Deposit Account. Borrower further agrees that Lenders have “control” over
the Deposit Account, as such term is defined in Section 9104 of the California
Commercial Code.

 

3. Lenders’ Agreement of Forbearance. Lenders agree to forbear in the exercise
of any remedies with respect to the Loan during the Forbearance Period. Upon the
expiration or termination of the Forbearance Period, Lenders shall be entitled
to pursue all remedies provided for under the Loan Documents, except as provided
herein.

 

4. Interest Rate. From May 31, 2003 (the maturity date of the Loan) through the
expiration or termination of the Forbearance Period, interest shall accrue on
the Loan at the default rate as provided in the Loan Documents.

 

5. Advances to Borrower During Forbearance Period. From the date of execution
hereof until expiration or termination of the Forbearance Period, no advances
shall be made on the Loan except as follows:

 

a. Upon the effectiveness of this Agreement and Borrower’s payment of all
accrued interest, Lenders shall advance a sum equal to the net amount of the
cash collected by Lenders on account of Borrower’s operations from June 19, 2003
through July 14, 2003, less the sum of $300,000.00, which shall be retained by
Lenders to be applied to the Loan in accordance with the Loan Documents.

 

b. For the period commencing July 15, 2003, and ending on the earlier of the
expiration or termination of the Forbearance Period, Lenders shall readvance
amounts of cash collected by Lenders on account of Borrower’s

 

3

--------------------------------------------------------------------------------


 

operations during such period, less a retention amount that shall become due
from such collections beginning on the first (1st) business day of each week and
which shall be applied to the Loan in accordance with the Loan Documents. The
retention amount shall be determined as follows: (i) for the week beginning on
Tuesday, July 15, and ending on Friday, July 18, 2003, and for each subsequent
week through and including the week of August 29, 2003, the retention amount
shall be $35,000.00 per week, (ii) for the week beginning September 1, 2003, and
for each subsequent week through and including the “short” week of September 29
and 30, 2003, the retention amount shall be $40,000.00 per week, (iii) if the
Forbearance Period is extended pursuant to paragraph 8 of this Agreement, no
additional retention shall be due for the week ending October 3, 2003, and for
each subsequent week through October 31, 2003, the retention amount shall be
$40,000.00 per week, and (iv) for the week beginning on Monday, November 3,
2003, and ending on November 28, 2003, the retention amount shall be $45,000.00
per week. Borrower must pay each week’s retention amount through collections or
separate payment by the end of the week in which the retention amount is
imposed, and its failure to do so shall permit Lenders, at their option, to
terminate the Forbearance Period.

 

Advances shall be made by Agent by 2:00 p.m. Mountain Time the next business day
following Agent’s receipt of a formal draw request from Borrower in the manner
specified in the Loan Documents and in form and content acceptable to Agent;
provided, such draw request is received by Agent before 10:00 a.m. Mountain Time
on a regular business day.

 

6. Reports. Not later than fifteen (15) days following the execution hereof,
Borrower shall deliver to Lenders Borrower’s final FYE 2002 audited financial
statements prepared by an accounting firm acceptable to Lenders. No later than
September 1, 2003, Borrower shall deliver to Lenders a detailed list of
Borrower’s fixed assets, inventory and equipment and specific physical location
of same. Additionally, not later than five (5) days following the execution
hereof, Borrower shall deliver to Lenders: (i) accounts receivable aging for all
Borrower’s accounts for the period ending June 30, 2003, (ii) accounts payable
aging for all Borrower’s accounts for the period ending June 30, 2003, and (iii)
Borrower’s financial statements as of May 31, 2003, including profit and loss
statements, balance sheet, and statement of cash flows. Further, on July 15,
2003, and the first day of each successive week thereafter, Borrower shall
provide to Lenders: (i) weekly accounts receivable agings for all of its
accounts, (ii) weekly accounts payable agings for all of its accounts; (iii)
summarized weekly billing and collection information (iv) detailed listing of
inventory and equipment held for sale or lease, (v) summary listing of new
connections, customer disconnections (with service), and customer disconnections
(without service), and (vi) any other information which Lenders may request.
Finally, on or before the twelfth (12th) business day of each month during the
Forbearance Period, Borrower shall provide to Lenders financial statements as of
the end of the preceding month, including a profit and loss statement, balance
sheet, and statement of cash flows, and comparable information for the same
period during the prior year. During the Forbearance Period, all reports and/or
information provided to Lenders from Borrower, under this or any other provision
in this Agreement or the Loan Documents, shall remain strictly confidential and
shall

 

4

--------------------------------------------------------------------------------


 

not be disclosed to any other third party without Borrowers written consent,
except when such information is disclosed by Lenders to further the legitimate
business interests of Lenders, and the party to whom such information is
disclosed agrees to be bound by the terms of this sentence.

 

7. Refinance, Re-capitalization or Sale of Borrower. Borrower has advised
Lenders that Borrower’s strategy to repay Lenders is based upon the intended
refinancing, recapitalization or sale of Borrower. Lenders’ agreement to enter
into this Agreement is in material part based upon Borrower’s representations to
Lenders in this regard and upon Borrower’s diligent and continuous work to
arrange such refinancing, re-capitalization or sale. In this regard, Borrower
hereby covenants that it will perform the following as evidence of its work to
arrange such a transaction:

 

a. By the date this Agreement is executed, Borrower will retain a restructuring
consultant or chief restructuring officer acceptable to Lenders. Lenders
acknowledge that Borrower has retained Blumberg Investments as such
restructuring consultant/chief restructuring officer, and hereby accepts such
retention and acknowledges that requirements of this subsection have been
satisfied.

 

b. ensure that Blumberg Investments, or a replacement chief restructuring
officer reasonably acceptable to Lenders, and Borrower’s president provide
weekly written and verbal updates to Lenders regarding the status of their work,
including, but not limited to, detail on company operations, persons contacted
relative to refinancing, re-capitalization and sale proposals, status of
discussions with those persons, and plans for further action.

 

c. reasonably accommodate Lenders’ auditors who shall review the books and
records of Borrower in a manner that does not materially interfere with
Borrower’s normal operations.

 

Notwithstanding the foregoing, Borrower acknowledges that Lenders are under no
obligation to release their security interest in Borrower’s assets or to
compromise any of their indebtedness in connection with any refinancing,
re-capitalization or sale of Borrower (unless any such transaction will involve
the payment in full of the Obligations or any such arrangement which is
acceptable to the parties or is ordered by a court of competent jurisdiction).

 

8. Extension of Forbearance Period. Provided it has not terminated prior to
September 30, 2003, the Forbearance Period shall be extended to November 30,
2003, on the following conditions:

 

a. Payment to Lenders of an extension fee in the sum of $150,000.00, which fee
shall be deemed earned by Lenders as of October 1, 2003, but which will be
payable by Borrower on December 1, 2003, or a date earlier which is mutually
agreed to by the parties in writing. Borrower’s payment obligation under this

 

5

--------------------------------------------------------------------------------


 

paragraph shall be excluded from any calculation regarding any covenant under
the Loan Documents.

 

b. Lenders’ receipt of a signed Letter of Intent agreement between Borrower and
one or more third parties an investor, group, or organization with assets and
capabilities necessary to close by December 1, 2003 (or such other date as
agreed in writing between the parties) a transaction of at least $15 million
that provides for payment of the Loan to Lenders in full, and which is supported
by evidence, satisfactory to Lenders, of the third party(s)’ financial ability
to close such a transaction, including financial statements, bank statements,
references and such other information as Lenders may reasonably request. While
Lenders may agree to a compromise of the Obligations if they so elect in writing
in their absolute discretion, Lenders shall not otherwise be obligated to
release their security interest in Borrower’s assets except upon payment in full
of the Obligations.

 

9. Use of Collateral. During the Forbearance Period, Borrower shall not (i) use
or dispose of any of the Collateral outside the ordinary course of business,
(ii) make any payment or distribution to any shareholder of Borrower, (iii)
purchase treasury stock, or (iv) sell, lease or otherwise dispose of any
equipment (including equipment held for sale or lease) without the prior written
consent of Agent regardless of whether such sale, lease or disposition is in the
ordinary course of business. All proceeds from Borrower’s sale, lease or other
disposition of equipment (including equipment held for resale) shall be paid to
Lenders.

 

10. Foreclosure. Lenders agree to provide Borrower two (2) business days notice
of Lenders’ intention to foreclose on and remove any Equipment or Inventory (as
such terms are defined in the Loan Documents) located at Borrower’s offices in
Oklahoma City and Talequah, Oklahoma. Borrower agrees that, following the
expiration or earlier termination of the Forbearance Period, Lenders may dispose
of some or all of the personal property included in the Collateral at one or
more private sales or public foreclosure sales (each a “Foreclosure Sale”), upon
ten (10) days notice to Borrower. Borrower agrees that it will cooperate with
Lenders in an orderly transfer of the personal property collateral pursuant to
any such Foreclosure Sale. Borrower agrees that Lenders may convene any public
Foreclosure Sale in the State of Oklahoma, provided that arrangements are made
for the participation of interested parties by telephone conference. Any other
requirements of prior notice with respect to the Foreclosure Sale, and any other
requirement relating to the method, timing, advertisement or conduct of such
Foreclosure Sale, are hereby waived, it being acknowledged that the Loan is in
default. Borrower agrees that, following the expiration or earlier termination
of the Forbearance Period, Borrower shall, if requested by Lenders, execute a
deed in lieu of foreclosure in favor of Lenders in a form reasonably acceptable
to Lenders. Borrower agrees that it will cooperate with Lenders in assembling
the Collateral for the benefit of Lenders and in showing the Collateral to
potential purchasers and in providing information to prospective purchasers
regarding Borrower’s

 

6

--------------------------------------------------------------------------------


 

operations and its use of the Collateral. The provisions of this paragraph shall
not constitute a waiver of Borrowers rights under applicable Bankruptcy Law.

 

11. Lenders’ Right of Access. During the Forbearance Period, Borrower shall,
during normal business hours, permit Lenders’ officers, auditors, outside
consultants and other representatives (i) full and complete access to the books
and records of Borrower, wherever located (but Borrower warrants and represents
that all such records are and shall be maintained at Borrower’s main office),
(ii) to discuss matters relevant to the Loan with Borrower’s present employees,
accountants and other representatives, (provided that (A) such discussions are
solely for purposes of verifying information relevant to the Loan, (B) such
discussions are first approved by the Chief Executive Officer or the Chief
Financial Officer of Borrower, which approval will not be unreasonably withheld,
and (C) Lenders’ employees, accountants and representatives agree to keep such
discussions confidential as required by paragraph 6, above), (iii) to review any
records or information that Lenders may deem relevant to the assessment of the
status of the Loan and the Collateral, and (iv) to otherwise assess and
investigate the status of the Collateral and the financial condition of
Borrower.

 

12. No Conflicting Law or Agreement. Borrower warrants and represents that its
execution, delivery and performance of this Agreement does not constitute a
breach of or default under, and will not violate or conflict with, any
provisions of the constituent documents of Borrower; of any contract, financing
agreement, lease, or other agreement to which Borrower is a party or by which
its properties may be affected; or any law, regulation, judgment, order or
decree to which Borrower is subject or by which its properties may be affected;
nor will the same result in the creation or imposition of any encumbrance upon
any properties of Borrower, other than those in favor of Lenders.

 

13. No Consent Required. Borrower warrants and represents that its execution,
delivery, and performance of this Agreement does not require the consent or
approval of or the giving of notice to any person or entity except for those
consents which have been duly and finally obtained and are in full force and
effect.

 

14. Conditions to Closing. Borrower shall deliver the following documents to
Agent, fully executed by all parties other than Agent and in form and substance
acceptable to Agent and its counsel, as conditions to the effectiveness of the
transactions described in this Agreement:

 

a.                                        This Agreement;

 

b.                                       An order entered by the Court in the
Lawsuit dissolving the Temporary Restraining Order entered on July 8, 2003, and
dismissing all of Borrower’s Claims in the Lawsuit with prejudice to refiling
the same; and

 

c.              Such other documents as Lenders may reasonably require.

 

15.              Unconditional Full Release of All Claims and Defenses. In
consideration of Lenders’ execution of this Agreement, the sufficiency of which
is acknowledged, and excepting

 

7

--------------------------------------------------------------------------------


 

only the contractual obligations respecting future performance by Lenders
arising under the Loan Documents and this Agreement, Borrower hereby releases
and forever discharges the Lender Parties, the Federal Deposit Insurance
Corporation in its receivership capacity, Coast, and SPB, their agents,
employees, officers, servants, and directors and all persons and entities in
privity with them or any of them, of and from any and all Claims that Borrower
may have against them as of the execution of this Agreement. As of the date of
this Agreement, Borrower further agrees that it shall forever refrain and
forbear from commencing, instituting or prosecuting any lawsuit, action, or
other proceeding, whether judicial, administrative or otherwise, or otherwise
attempting to collect or enforce, any such released Claim and agrees to
indemnify, defend (with counsel satisfactory to Lenders) and hold harmless
Lenders against any and all loss, liability, claim or expense, including
attorneys’ fees, that it might incur as a result of any breach of this Section
by Borrower or the assertion of any Claim or defense that exists by Borrower. As
of the date of this Agreement, Borrower further waives any presently existing
defenses against the payment and performance of all obligations (of every
nature, character and description) to Lenders under the Loan Documents.
Additionally, Borrower acknowledges that Borrower is familiar with Section 1542
of the Civil Code of the State of California, which provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

The Borrower hereby waives and relinquishes any rights and benefits which it may
have under Section 1542.

 

16. No Alienation of Claims. Borrower warrants and represents to Lenders that
Borrower has not granted or purported to grant to any other person or entity any
interest whatsoever in any Claim, as security or otherwise, and that its
execution hereof does not require the consent of or notice to any third party in
order to be fully effective as to any Claim that may have existed in favor of
Borrower at any time.

 

17. Valid Consideration: Binding Agreement. Borrower warrants, represents and
acknowledges that absent this Agreement Lenders are not obligated to Borrower to
forbear in the exercise of remedies; that Lenders have agreed to forbear in
reliance upon the binding effect, validity and enforceability of this Agreement;
that this Agreement has been executed and delivered by Borrower for adequate
consideration and value under all applicable laws; and that this Agreement is
valid, binding and enforceable in accordance with its terms.

 

18.        Recitals. The Parties warrant and represent that the statements
contained in the above recitals are true.

 

19. Notices. Any communications concerning this Agreement or the credit
described herein shall be addressed as provided in the Loan Documents, except
that notices to Lenders or Agent shall be addressed as follows:

 

8

--------------------------------------------------------------------------------


 

LINC Credit, L.L.C.

c/o Republic Financial Corporation

Attn: Vice President-Documentation 3300 S. Parker Rd., Suite 500

Aurora, CO 80014-3522

Telecopier: (303) 338-9360

 

With a copy (which shall not constitute notice) to:

 

Boult, Cummings, Conners & Berry

Attn: John W. Myers II

414 Union Street, Suite 1600

Nashville, TN 37219

Telecopier: (615) 252-6349

 

LINC Credit, L.L.C.

Attn: Dan Rouse

3300 S. Parker Rd., Suite 500

Aurora, CO 80014-3522

Telecopier: (303 923-2197

 

Notices to Borrower:

 

Amerivision Communications Inc.

Attn: Mr. Robert Cook, President

5900 Mosteller Drive

Oklahoma City, OK 73112

Telecopier: (405)-600-3880

 

20. Construction of Agreement. Except as expressly provided herein, the Loan
Documents shall remain in full force and effect in accordance with their
respective terms, and this Agreement shall not be construed to (i) impair the
validity, perfection, or priority of any security interest granted therein, or
(ii) waive or impair any rights, powers, or remedies of Lenders under the Loan
Documents. This Agreement has been reviewed fully by all parties and shall not
be construed against any party as author.

 

21. Voluntary Agreement. The Parties warrant and represent that they are
represented by legal counsel of their choice; have investigated fully their
alternatives to the execution and performance of this Agreement; have, had ample
time to review this Agreement and consult with their counsel; are fully aware of
the terms contained in this Agreement; and have knowingly, voluntarily and
without coercion or duress of any kind entered into this Agreement and the
documents executed in connection with this Agreement.

 

9

--------------------------------------------------------------------------------


 

22. Not Partners No Third Party Beneficiaries. Nothing contained herein or in
any related document shall be deemed to render Lenders a partner of Borrower for
any purpose. This Agreement has been executed for the sole benefit of Lenders
and Borrower and there. are no third party beneficiaries hereof.

 

23. Indulgence Not Waiver. Lenders’ indulgence in any other departure from the
terms of this Agreement or any other Loan Document shall not prejudice Lenders’
right to demand strict compliance therewith.

 

24. Assignment rent. This Agreement shall be binding upon and inure to the
benefit of the respective heirs, successors and assigns of Borrower and Lenders,
except that Borrower may not assign any rights or delegate any obligations
arising hereunder without the prior written consent of Lenders. Any attempted
assignment or delegation by Borrower without the required prior consent shall be
void.

 

25. Entire Agreement. This Agreement and the other written agreements among the
parties represent the entire agreement between the parties concerning the
subject matter hereof, and all oral discussions and prior agreements are merged
herein. Lenders are under no obligation to extend or consider the extension of
the Forbearance Period. In the event of an inconsistency between this Agreement
and the provisions of the Loan Documents, the provisions of this Agreement shall
control.

 

26. Exhibits and Schedules. All exhibits and schedules referred to in this
Agreement are incorporated herein by reference. Borrower warrants and represents
that all information presented in schedules hereto is complete and accurate.

 

27. Amendment and Waiver in Writing. No provision of this Agreement can be
amended, modified, or waived, except by a statement in writing signed by the
party against which enforcement of the amendment, modification, or waiver is
sought.

 

28.    Severability. Should any provision of this Agreement be invalid or
unenforceable for any reason, the remaining provisions hereof shall remain in
full effect.

 

29.    Gender and Number. Words used herein indicating gender or number shall be
read as context may require.

 

30. Captions Not Controlling. Captions and headings have been included in this
Agreement for the convenience of the parties, and shall not be construed as
affecting the content of the respective sections.

 

31. Counterparts. This Agreement may be executed in counterparts with all
signatures or by counterpart signature pages, and it shall not be necessary that
the signatures of all parties be contained on any one document. Each counterpart
shall be deemed an original, but all of them together shall constitute one and
the same instrument.

 

10

--------------------------------------------------------------------------------


 

32. Facsimiles. This Agreement may be executed by facsimile signatures, and
shall be effective when Agent has received original or telecopy transmissions of
the signature pages executed by all parties hereto; provided, however, that all
parties shall deliver original executed documents to Agent promptly following
the execution hereof.

 

33. Applicable Law. The validity, construction and enforcement of this Agreement
shall be determined according to the laws of California applicable to contracts
executed, delivered and performed entirely within that state, and Borrower
specifically confirms that Section 11.16 of the Loan and Security Agreement
dated February 4, 1999, remains in force and effect with respect to this
Agreement.

 

34. Expenses. Borrower agrees to pay any and all costs and expenses (including,
without limitation, reasonable attorneys’ fees and litigation expenses) incurred
by Lenders with respect to (i) attending to Borrower’s default, (ii) the
preparation and negotiation of this Agreement and the documents described
herein, (iii) the future administration of the Loan, including, but not limited
to, the costs and expenses of Lenders’ auditors and (iv) any future breaches of
this Agreement by Borrower. All such costs and expenses shall be added to the
balance of the Loan. Lenders’ costs of preparation and negotiation of this
Agreement and the documents described herein through July 14, 2003, and Lenders’
litigation costs, including travel expenses and attorney’s fees incurred from
the date of filing of the Lawsuit through July 14, 2003, shall not exceed the
sum $75,000.00.

 

35. Joinder of Lenders. Lenders have joined with Agent in the execution of this
Agreement to evidence their consent and agreement to the terms and conditions
hereof, to the extent (if any) that their consent or agreement may be required
by the applicable Loan Documents. Lenders’ joinder in the execution hereof does
not evidence or create any obligation of Agent to obtain Lenders’ consent or
agreement as to this or any future matter, except as may be required under the
Loan Documents.

 

 

[The remainder of this page is intentionally left blank]

 

11

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

LINC CREDIT, L.L.C.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 


 


REPUBLIC FINANCIAL CORPORATION

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 


 


CONTINENTAL BUSINESS CREDIT

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 


 


TEXTRON FINANCIAL CORPORATION

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

BORROWER:

 

 

 

AMERIVISION COMMUNICATIONS, INC.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

12

--------------------------------------------------------------------------------


 

IN THE DISTRICT COURT OF OKLAHOMA COUNTY COURT

STATE OF OKLAHOMA

 

AMERIVISION COMMUNICATIONS, INC.,

d/b/a LIFELINE COMMUNICATIONS,

an Oklahoma corporation,

 

Plaintiff,

 

Case No. CJ-2003-5886

VS.

 

LINC CREDIT, L.L.C., a Colorado Limited
Liability Company, REPUBLIC FINANCIAL
CORPORATION, a Colorado corporation; and
THE BANK OF OKLAHOMA, N.A., an
Oklahoma corporation,

 

ORDER DISSOLVING TEMPORARY RESTRAINING ORDER

AND DISMISSING PLAINTIFF’S CLAIMS WITH PREJUDICE

 

This matter came before the Court on the oral motion of plaintiff Amerivision
Communications, Inc. (“Plaintiff”) for an order dissolving the Temporary
Restraining Order obtained by Plaintiff without notice and entered herein on
July 8, 2003, and dismissing Plaintiff’s claims in this case with prejudice to
refiling of the same

 

Having heard the statements of counsel for Plaintiff and having reviewed the
court file, the Court finds that Plaintiff’s oral motion should be, and hereby
is, granted.

 

IT IS THEREFORE ORDERED that the Temporary Restraining Order entered herein on
July 8, 2003, is hereby dissolved in all respects and is of no longer of any
force or effect.

 

IT IS FURTHER ORDERED that Plaintiff s claims in this case against defendants
LINC Credit, L.L.C., and Republic Financial Corporation and Bank of Oklahoma,
N.A. are hereby dismissed with prejudice to the refiling of the same.

 

ENTERED this 15th day of July 2003.

 

 

 

 

 

DAVID M. HARBOUR

 

DISTRICT JUDGE OF OKLAHOMA COUNTY

 

--------------------------------------------------------------------------------


 

IN THE DISTRICT COURT OF OKLAHOMA COUNTY

STATE OF OKLAHOMA

 

AMERIVISION COMMUNICATIONS, INC. d/b/a LIFELINE COMMUNICATIONS,

an Oklahoma Corporation,

 

Plaintiff,

Case No. CJ-2003-5886

v.

LINC CREDIT, L.L.C., a Colorado Limited

Liability Company, REPUBLIC FINANCIAL

CORPORATION, a Colorado Corporation,

and THE BANK OF OKLAHOMA, N.A.

an Oklahoma Corporation,

 

Defendants.

 

 

DISMISSAL WITH PREJUDICE

 

COME NOW-the Plaintiff herein, Amerivision Communications, Inc., d/b/a Lifeline
Communications, by and through their attorney of record, Jon McLanahan of
Lester, Loving & Davies, P.C., and hereby dismiss the above filed and numbered
cause with prejudice to the re-filing of a future action thereon.

 

Dated this           day of July, 2003

 

 

 

 

 

 

Jon McLanahan, OBA No. 12777

 

LESTER, LOVING & DAVIES, P.C.

 

1505 S. Renaissance Boulevard

 

Edmond OK 73013-9958

 

Telephone: (405) 844-9900

 

Facsimile: (405) 844-9958

 

ATTORNEYS FOR PLAINTIFF

 

--------------------------------------------------------------------------------


 

APPROVED:

 

Attorneys for Plaintiff

 

 

 

Jon McLanahan, OBA No. 12777

 

Andrew W. Lester, OBA No. 5388

 

LESTER, LOVING & DAVIES, P.C.

 

1505 Renaissance Blvd.

 

Edmond, OK 73013

 

Telephone: (405) 844-9900

 

Facsimile: (405) 844-9958

 

 

 

--------------------------------------------------------------------------------